





                                        Exhibit 10.2


5 APRIL 2018


CONTRACT OF EMPLOYMENT
BETWEEN
MASTERCARD UK MANAGEMENT SERVICES LIMITED
AND
ANN CAIRNS


1



--------------------------------------------------------------------------------










TABLE OF CONTENTS
1.    COMMENCEMENT OF EMPLOYMENT                        3
2.    DESCRIPTION OF DUTIES AND ROLE TITLE                    3
3.    PLACE OF WORK                                    3
4.    EMPLOYEE HANDBOOK                                3
5.    TRAVEL AND WORKING ABROAD                        4
6.    EXTENDED PERIODS OF WORK ABROAD                    4
7.    REMUNERATION AND BENEFITS                            4
8.    HOURS OF WORK                                    4
9.    WORKING TIME                                    4
10.    HOLIDAYS                                        4
11.    SICKNESS                                        5
12.    CODE OF CONDUCT                                5
13.    SUSPENSION                                    5
14.    TERMINATION                                    6
15.    DISCIPLINARY AND GRIEVANCE PROCEDURES                7
16.    CONFIDENTIAL INFORMATION                            7
17.    AGREEMENT TO MAKE DEDUCTION/WITHHOLD PAYMENT        8
18.    EMPLOYEE INFORMATION - DATA PROTECTION                8
19.    COLLECTIVE AGREEMENTS                            8
20.    DIVERSITY AND EQUAL OPPORTUNITIES POLICY                8
21.    HEALTH, SAFETY AND WELL-BEING                        8
22.    SECURITY                                        9
23.    VARIATION                                        9
24.    MISCELLANEOUS                                    9
25.    THIRD PARTY RIGHTS                                9
26.    GOVERNING LAW                                    10
SCHEDULE I TO CONTRACT OF EMPLOYMENT                    11
Total Compensation: Remuneration and Benefits                    11




2



--------------------------------------------------------------------------------








This contract of employment ("Contract") is between MasterCard UK Management
Services Limited., (the "Company") whose registered office in London is at 10
Upper Bank Street, Canary Wharf, London, E14 5NP and Ann Cairns of 9 Cranley
Road, Burwood Park, Walton-on-Thames, Surrey, KT12 5BX
1. COMMENCEMENT OF EMPLOYMENT
Your employment with the Company commenced on 22 August 2011. The effective date
of this Contract is 1 June, 2018.
2. DESCRIPTION OF DUTIES AND ROLE TITLE
Your role title is currently President, International Markets and will be Vice
Chairman as of the effective date. You will report to the Chief Executive
Officer, MasterCard International Incorporated.
You must devote your full time, attention and abilities to your duties during
working hours, and act in the best interests of the Company at all times. You
must not, without the Company's prior written consent, be in any way directly or
indirectly engaged or concerned in any other business where this is or is likely
to be in conflict with the Company's interests or where this may adversely
affect the efficient discharge of your duties. However, this does not preclude
you holding, for investment purposes only, up to 5% of any shares or other class
of securities in any public company which is quoted on a recognised Stock
Exchange.
3. PLACE OF WORK
You will be employed at 10 Upper Bank Street, Canary Wharf, London, E14 5NP, but
the Company may at any time, on giving you reasonable notice, require you to
work at any other location of Company within the United Kingdom, according to
business needs and/or move you from one department to another within the
Company.
4. EMPLOYEE HANDBOOK
A copy of the Company's Employee Handbook is enclosed and further copies are
available from Human Resources. The contents of the whole Employee Handbook form
part of your terms and conditions of employment with the exception of the
policies at sections 1 - 2 (inclusive), 3.1 - 3.4 (inclusive), 3.6, 3.7.1 -
3.7.5 (inclusive), 3.7.7 - 3.7.9 (inclusive), 3.8 - 3.9, 4.4 - 4.5 (inclusive),
5 - 7 (inclusive), 8.1, 8.3 - 8.7 (inclusive), 9, 12, 14 - 15 (inclusive), 16.1
- 16.3 (inclusive), 16.6 - 16.10 (inclusive) and 17.




3



--------------------------------------------------------------------------------




5. TRAVEL AND WORKING ABROAD
Your role requires you to travel in the United Kingdom and to other countries
globally. This may involve travelling outside normal business hours and at
weekends or public holidays should the need arise. Reasonable expenses will be
reimbursed for such travel as stated in section 9 of the Employee Handbook.
6. EXTENDED PERIODS OF WORK ABROAD
If you are required at any time to work outside the United Kingdom for more than
one month, you will be provided with the following written particulars:
(a) the period for which you are to work outside your home country;
(b) the currency in which remuneration is to be paid while you are working
abroad;
(c) any additional remuneration payable to you and any benefits to be provided
to
you in respect of your being required to work outside the United Kingdom;
(d) any terms and conditions relating to your return to the United Kingdom.
7. REMUNERATION AND BENEFITS
The remuneration and benefits to which you are entitled are detailed in the
attached Schedule I - Total Compensation: Remuneration and Benefits.
8. HOURS OF WORK
Normal office hours are 3 days per week on such days to agree between you and
the CEO. Due to the particular needs of our business and your role, you may be
expected to work such additional time as your manager and your role may require.
This may include working in the evenings outside normal office hours, at
weekends or on public holidays. No additional pay will be permitted for any
additional hours worked.
9. WORKING TIME
The Working Time Regulations 1998 provide that the average working time
including overtime must not exceed 48 hours for each 7 days. The Company may at
its discretion require you to sign an opt-out agreement such that the Working
Time Regulations will not apply to you. Further information is contained in the
Employee Handbook at section 16.4 regarding the Working Time Regulations.
10. HOLIDAYS
The Company's holiday year runs from 1 April to 31 March. You are entitled to a
core of 15 days holiday with pay in each year (exclusive of bank and other
public holidays). Holidays can only be taken at times agreed in advance with
your manager. Further information is contained in the Employee Handbook at
section 3.7.6 regarding additional holidays and your entitlement on termination
of employment.


4



--------------------------------------------------------------------------------




Any entitlement to holiday remaining at the end of any holiday year may not be
carried over to the following year unless there are exceptional circumstances.
Further information is contained in the Employee Handbook.
11. SICKNESS
The payment and other terms that apply if you are absent from work through
sickness or injury are set out in the Employee Handbook at Section 3.7.1.
The Company must be satisfied that any sickness is genuine, otherwise payments
may be withheld. The Company reserves the right at any time during your
employment (whether or not you are absent from work on account of sickness) to
require you to undergo an examination by a medical practitioner nominated by the
Company at its expense (such examinations may include testing for alcohol and
drug usage). Alternatively, the Company may require you to supply a medical
report from your own doctor. You are required to give such consents as may be
necessary for any such report to be disclosed to the Company.
If for an aggregate period of not less than 6 months in the period of 12 months
ending with the date of notice, you have been incapacitated by reason of ill
health or injury from performing your duties, the Company may terminate your
employment by written notice.
12. CODE OF CONDUCT
A copy of the Company's Code of Conduct is enclosed and is also available on
People Place. You are required to comply with the Code.
13. SUSPENSION
The Company may suspend all or any of your duties for such periods and on such
terms as it considers expedient including a term that you must stay away from
all or any of the Company's premises and/or will not be provided with any work
and/or will have no business contact with all or any of the Company's agents,
employees, customers, clients, distributors and suppliers. During any period of
suspension your employment contract will continue and you will continue to be
bound by your obligations under this agreement.
The right to suspend does not limit the Company's right to suspend any of your
duties during any period after notice of termination of your employment has been
given by the Company or you in accordance with clause 14. In particular the
Company may exercise this right where you leave the Company's employment in
circumstances where it is reasonable for the Company to believe that you are or
are about to become concerned in a Restricted Business (within the meaning of
clause 4 of your Deed of Employment) which is, or is likely to be, competitive
with any part of the business of the Company with which you were engaged or
concerned in the twelve months before suspension


5



--------------------------------------------------------------------------------




started. In addition or alternatively the Company may during the whole or any
part of such period of notice require you to perform duties (including any
modified duties arising from an exercise of the Company's rights under this
clause) other than your normal duties.
Throughout any such period of suspension your salary and other benefits to which
you are entitled under this agreement shall continue to be paid or provided by
the Company unless it is a sanction imposed at a disciplinary hearing (the
sanction may be suspension, without pay or on a reduced pay as the Company may
decide).
14. TERMINATION
Either party may terminate this Contract by giving notice to the other party.
The Company may at its sole discretion make a payment to you of your Base Salary
and the value of any other contractual benefits in lieu of the above notice
entitlement at the times it would have been paid to you if the Company had given
notice to terminate your employment in accordance with this clause, or if notice
has previously been given under this clause, as if your employment terminated on
the expiry of the remainder of the period of notice.
If you are paid salary in lieu of notice you will not be entitled to any
additional payment in respect of holiday which you would otherwise have accrued
during the notice period or the remainder of the notice period.
The above is subject to the Company's right to terminate your employment at any
time without notice in the event that you are found guilty of gross misconduct.
Examples of gross misconduct include but are not limited to:
•theft
•damage to Company property
•fraud
•if you are convicted of any other arrestable offence (other than a road
traffic offence for which a non-custodial penalty is imposed)
•incapacity for work due to being under the influence of alcohol or illegal
drugs
•the loading onto the Company hardware of unlicensed or illegal software
•deliberate breach of the Company's policy on the use of computer systems
and software
•physical assault
•gross insubordination


6



--------------------------------------------------------------------------------




•unauthorised use or disclosure of confidential information
•repeated material breach by you of your obligations to the Company
•if you become bankrupt or make any arrangement or composition with
your creditors
•become of unsound mind or a patient under the Mental Health Act 1983.
On termination of your employment, you must immediately return to the Company in
accordance with any instructions which may be given to you, all items of
property belonging to the Company in your possession or under your control
(including technical information and data, software, manuals, correspondence,
notes, reports, papers and other documents (together with any summaries,
extracts or copies thereof), demonstration equipment, customer lists, sales
records, company cards, keys, credit cards and passes). If required by the
Company, you must confirm in writing that you have complied with this
obligation.
Each of the restrictions in this clause are enforceable independently of each of
the others and its validity is not affected if any of the others is invalid. If
any of those restrictions is void but would be valid if some part of the
restriction, the restriction in question applies with such modification as may
be necessary to make it valid.
Termination on grounds of ill health or injury is covered in clause 11 above.
15. DISCIPLINARY AND GRIEVANCE PROCEDURES
The disciplinary rules applicable to your employment and the Company's grievance
procedures are contained in the Employee Handbook at section 14. These rules and
procedure do not form part of your contract of employment. Any disciplinary
action will be taken in the first instance by your immediate manager. If you
have a grievance this should in the first instance be referred to your immediate
manager.
16. CONFIDENTIAL INFORMATION
Except in the proper performance of your duties, you will not, either during
your employment or at any time afterwards, use or communicate to any person, and
during your employment you will use your best endeavours to prevent the
disclosure of, any information of a confidential nature concerning the business
of the Company or MasterCard International Inc., or any subsidiary or its
affiliates of it or of any customer, supplier or other person having dealings
with the Company and which comes to your knowledge during the course of your
employment.


7



--------------------------------------------------------------------------------




17. AGREEMENT TO MAKE DEDUCTION/WITHHOLD PAYMENT
At any time during your employment, or on its termination (however arising), the
Company shall be entitled to deduct from your salary or any other payments due
to you in respect of your employment any monies due from you to the Company. If
at any time you are requested to return to the Company property belonging to it
and you fail to do so the Company shall, without prejudice to any other remedy,
be entitled to withhold any monies due to you from the Company.
18. EMPLOYEE INFORMATION - DATA PROTECTION
You authorise the Company and any company in the MasterCard International Group
of Company's (which includes the Company and any holding companies for the time
being and any subsidiaries (as defined in section 736 of the Companies Act 1985
as amended) for the time being of the Company or any holding companies of the
Company) to process your employee information (for example, name, bank details,
terms and conditions of employment) in accordance with the Data Protection Act
1998 for general human resource management purposes (the "agreed purposes").
Processing includes obtaining, holding, editing, destroying and disclosing your
employee information to any company in the Company, Group and/or any third
parties (for example, insurers, pension scheme trustees, banks and other
employers following a business transfer or merger) for the agreed purposes. You
also agree to the transfer of your employee information to any company with the
Company Group and/or any third parties (for example, insurers, pension scheme
trustees, banks and other employers following a business transfer or merger)
located inside and outside the European Economic Area and in the USA.
19. COLLECTIVE AGREEMENTS
There are no collective agreements applicable to you or which affect your terms
of employment.
20. DIVERSITY AND EQUAL OPPORTUNITIES POLICY
The Company operates an equal opportunities policy in all aspects of recruitment
and employment regardless of age, sex, sexual orientation, marital status,
religion or belief, race, colour, ethnic origin or disability etc. You are
required to comply with this policy. The policy is set out in the Employee
Handbook at section 5.
21. HEALTH, SAFETY AND WELL-BEING
Employers are obliged by law to prepare and bring to the notice of all their
employees a written statement of general policy with respect to the health and
safety at work of their employees and the organisation and arrangements for
carrying out such policy. A


8



--------------------------------------------------------------------------------




copy of the Company's current Health and Safety Policy and rules are contained
in the Employee's Handbook at section 8. You are required to comply strictly
with all regulations in respect of health and safety and you must co-operate
with anyone designated by the Company to carry out activities aimed at securing
the objectives of the health and safety legislation.
22. SECURITY
As part of its general security procedures, the Company reserves the right to
carry out searches of your workplace at any time. It also reserves the right to
search you and your personal belongings, including the contents of lockers,
bags, briefcases and vehicles. Refusal to co­operate with the Company's
reasonable request to search in the furtherance of general security will be a
serious disciplinary offence which could lead to summary dismissal. Searches
will only be carried out by authorised personnel.
In the event of company equipment, assets or monetary loss, you may be required
to participate in the Company's investigations and co-operate where necessary
with auditors and other third parties at the direction of the Company.
23. VARIATION
The particulars of your employment contained in this contract and the Employee
Handbook, apply as at the date of this contract. However, the Company reserves
the right to make such reasonable changes as are required for business or
organisational purposes. The Company will, not later than one month after any
change in particulars, provide you with a written statement containing details
of the change.
24. MISCELLANEOUS
This contract, Deed of Employment, your offer letter and any documents referred
to herein contain the entire understanding between the parties and supersede all
previous agreements and arrangements (if any) relating to your employment by the
Company (which shall be deemed to be terminated by mutual consent and cease to
have effect from the date of this contract).
25. THIRD PARTY RIGHTS
A person who is not a party to this agreement may not enforce any of its terms
under the Contracts (Rights of Third Parties) Act 1999.


9



--------------------------------------------------------------------------------




26. GOVERNING LAW
This agreement shall be governed by and interpreted in accordance with English
law and the parties agree to submit to the jurisdiction of the English courts.
Your signature below will confirm your agreement to the terms set out above and
in the attached schedules.


/s/ Howard Parkin                        April 5, 2018
………………………………………………………………………………………………
Howard Parkin                            Date
Signed for the Company


/s/ Ann Cairns                        April 5, 2018
………………………………………………………………………………………………
Ann Cairns                            Date
Signed by the employee






10



--------------------------------------------------------------------------------






SCHEDULE I TO CONTRACT OF EMPLOYMENT
Total Compensation: Remuneration and Benefits
1. ANNUAL REMUNERATION
1.1 Your salary will be £300,000 per annum ("Salary") payable monthly in arrears
in equal monthly instalments normally on the 15th day of each calendar month by
credit transfer into your bank account.
1.2 Payment in respect of a period less than a month will be apportioned in
proportion to the number of days worked as a proportion of the total number of
working days that month.
1.3 You are entitled to participate in the Company's Flexible Benefits Plan as
may be amended from time to time. The Company reserves the right to amend or
vary the flexible benefits available and/or the terms of the Flexible Benefits
Plan.
1.4 Your salary will be reviewed by the Company annually, typically in February
during the common review cycle. Further information is contained in the Employee
Handbook at section 3.5.
2. ANNUAL INCENTIVE PLANS
2.1 Subject to the terms of the plan in force from time to time, you will be
eligible to participate in the MasterCard Annual Incentive Compensation Plan
("AICP") up to and including 31 May, 2018. Payouts for this bonus are based on a
combination of corporate, business unit and individual performance and you will
receive this bonus on the normal bonus payment date in 2019 whether or not you
continue to be employed by the Company on that payment date.
2.2 Your bonus for 2018 will be pro-rated for the 2018 calendar, based on when
you take up the role of Vice Chairman. Bonus amounts are based upon the CEO and
Board of Directors assessment of attainment of established performance goals and
are not guaranteed.
2.3 You will not be eligible to receive an incentive award from 1 June 2018
onwards.
3. CORE BENEFITS
The Company will provide you with a core package of benefits as set out in
sub­paragraphs 2.1 to 2.6 below. The rules governing the provision of life
assurance, long term disability insurance, healthcare insurance, personal
accident insurance and pension arrangements are subject to insurance company
terms and, where applicable, Inland Revenue requirements. The Company reserves
the right to amend or vary any benefits


11



--------------------------------------------------------------------------------




and/or the terms upon which they are provided and will provide you with advance
notice of any proposed changes to benefits. Further terms are contained in the
Employee Handbook at section 3.7. Full details of the current terms which apply
to all the respective benefits plans may be obtained from Human Resources,
London.
3.1 Life Assurance
You will be included as a member of the Company Life Assurance Plan and provided
with life assurance cover in accordance with the terms of that plan of four
times your Annual Remuneration). Any payment of this benefit will at all times
comply with Inland Revenue rules.
3.2 Long Term Disability Insurance
You will be insured under the terms of the Company Long Term Insurance
Disability Plan to provide continuing income in the event of your disability,
normally amounting to 75% of your Base Salary, less state single Disability
Benefit.
3.3 Healthcare Benefits
Subject to the provisions of the Healthcare plan, you will be entitled to
participate in the Company Healthcare Plan and provided with medical expenses
insurance in accordance with the terms of that plan.
3.4 Personal Accident Insurance
You will be covered under the Company Personal Accident Insurance Plan providing
cover of up to four times your Base Salary, for accidental death and injury in
accordance with the terms of that Plan.
3.5 Short Term Sick Pay and Leave
For the first six months of sickness absence, subject to the Group sickness
procedures outlined in the Employee Handbook, the Company will pay you an amount
(which is deemed inclusive of Statutory Sick Pay), plus your associated Flexible
Award. Further information is contained in the Employee Handbook at section
3.7.1.
3.6 Season Ticket Loans
You are eligible to apply for a season ticket loan, repayable in monthly
instalments from your Base Salary.
4. FLEXIBLE BENEFITS
In accordance with the terms of the Company's Flexible Benefit Plan as may be
amended from time to time, you may buy additional benefits available to you
under that Plan.


12



--------------------------------------------------------------------------------




You will be given the opportunity to indicate your preferences for flexible
benefits before these are formally determined and allocated by the Company. Your
flexible benefits allocation will be confirmed to you after allocation issue of
a revised Total Compensation: Remuneration and Benefits schedule, such revised
schedule will form part of your contract of employment and will be reviewed by
the Company at the end of each Flexible Benefits Plan year. Further information
is contained in the Employee Handbook at section 3.8.
5. PENSION
The Company offers the opportunity to participate in the MasterCard UK Pension
Plan, the terms of which are summarised in the Employee Handbook at section
3.7.5. Its full terms and conditions are contained in the Scheme's Trust Deeds
and Rules, copies of which are available on request from Human Resources. The
Company reserves the right to discontinue the Scheme or, with the agreement of
the Scheme's Trustees, modify it at anytime.
A Contracting Out Certificate (within the meaning of the Pensions Schemes Act
1993) in relation to your employment and the pension scheme is not in force
6. NOTICE PERIOD
You will be required to give 6 months written notice of termination of
employment and will receive from the Company either 6 months written notice of
termination of employment or the statutory period, whichever is the greater.
7. SETTLEMENT
Upon termination of your employment for any reason other than dismissal for
gross misconduct as set out in clause 14 and subject to your signing a
settlement agreement with the Company you will receive a fixed payment (paid
ratably over 18 months as per clause 1.1 of this Schedule I) equal to:
A continuation of base salary as at May 31, 2018; plus
An amount equal to 1.5 times the annual incentive bonus received for 2017
In each case less such tax and social security deductions which the Company is
obliged to make.










13

